Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201910684222.2, filed on 07/26/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2021 is being considered by the examiner.
Drawings
The drawing submitted on 07/24/2020 is considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because, there is no support in the specification for the claimed “storage medium” being explicitly limited to non-transitory embodiments.  Thus, the claim is non-statutory under 101 as the BRI of the claimed “storage medium” encompasses both transitory and non-transitory embodiments. Further evidence of broadly (open-ended) encompassing both transitory and non-transitory medium is cited in the applicant’s specification paragraph [00210] Without loss of generality, the computer-readable medium may include a computer storage medium and a communication medium. The computer storage medium includes volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as a computer-readable instruction, a data structure, a program module or other data. The computer storage medium includes a RAM, a ROM, an EPROM, an EEPROM, a flash memory or other solid-state storage media; a CD-ROM, DVD or other optical storage; and a tape cartridge, a magnetic tape, a disk storage or other magnetic storage devices. It will be known by a person skilled in the art that the computer storage medium is not limited to above. 
An appropriate correction to the storage medium should be “non-transitory computer-readable storage medium” which would overcome the claim rejection under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, 10, 15-16, and 19-20, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gan et al. (US 2019/0243900 A1).

Regarding Claims 1, 10, and 19, Gan et al. teach: An automatic question answering method, comprising([0021] The present disclosure provides an automatic QA processing method. Referring to FIG. 1, an embodiment of the automatic QA processing method provided in an embodiment of the present invention includes the following steps:) : acquiring numerical features (calculated weight values of individual word from the  target question text for target keyword selection) of a sentence (target question text) to be queried, the numerical features of the sentence being features of a plurality of numerical values determined based on the sentence ([0003] After receiving a target question, the system retrieves a question text most matching the target question from the index pair in the database, returns an answer corresponding to the question text, and outputs the answer as an answer to the target question. [0048] During actual application, when receiving any target question text, the system first performs word segmentation processing on the question text. Next, a target keyword corresponding to the target question text is obtained. In an implementation, an individual word obtained after word segmentation is performed on the target question text may be directly used as the target keyword corresponding to the target question text. [0049] In another optional implementation, screening may be performed on the individual word obtained after the word segmentation processing is performed on the target question text. For example, after a word of a preset type is screened out from the individual word, a weight value of each individual word in the target question text is calculated by using the classical TF-IDF feature algorithm or the classical TextRank feature algorithm, and finally first N individual words with largest weight values are used as the target keyword corresponding to the target question text.); querying a target sentence (a question text or a candidate question text) in a question database (question text stored in a database) according to the numerical features of the sentence (target question text) to be queried, the question database comprising a plurality of sentences and answers (pre-collected QA data pair or index pair in the database) corresponding to the plurality of sentences, and the target sentence being a sentence whose numerical features are matched with the numerical features of the sentence to be queried; and determining a target answer according to an answer corresponding to the target sentence ([0003] After receiving a target question, the system retrieves a question text most matching the target question from the index pair in the database, returns an answer corresponding to the question text, and outputs the answer as an answer to the target question. [0045] Specifically, the system may establish an index relationship in the following manner: a keyword and a question text are stored in a database in a manner of key-value pair. To be specific, the keyword is used as a key, and is mapped to the database by using a hash value algorithm. An identification (ID) code of a question text corresponding to the keyword is added to a value field. [0047] In this embodiment of the present invention, after pre-processing on the question text in the pre-collected QA data pair is completed, the system may use the question text for automatic QA. [0049] Through the foregoing processing, a more accurate target keyword can be sifted out for the target question text, a quantity of recalled candidate question texts is reduced, and a quantity of system query times is reduced, further increasing automatic QA processing efficiency. [0050] S205: Determine, in the established index relationship between the keyword and the question text, a keyword that matches the target keyword, obtain a question text that has an index relationship with the keyword, and use the question text as a candidate question text of the target question text. [0054] In this embodiment of the present invention, after the candidate question text of the target question text is obtained, a candidate question text finally used for determining an answer to the target question text needs to be found from the candidate question text.).

Regarding Claims 6 and 15, Gan et al. teach: The automatic question answering method according to claim 1, wherein the numerical features comprise at least one of a mean, a variance, a covariance, and a mathematical expectation (See rejection of claim 1 and [0049] For example, after a word of a preset type is screened out from the individual word, a weight value of each individual word in the target question text is calculated by using the classical TF-IDF feature algorithm or the classical TextRank feature algorithm, and finally first N individual words with largest weight values are used as the target keyword corresponding to the target question text. N is a natural number, and may be specifically set as required.).

Regarding Claims 7 and 16, Gan et al. teach:  The automatic question answering method according to claim 1, wherein prior to acquiring the numerical features of the sentence to be queried, the method further comprises: acquiring the sentence to be queried from a user terminal; and converting the sentence to be queried into a vector comprising a plurality of numerical values (See rejection of claim 1 and [0056] The semantic vectors respectively corresponding to each candidate question text and the target question text can be calculated in the foregoing manner. For example, a semantic vector of “I” is [1,2,3,4], a semantic vector of “love” is [1,1,1,0], and a semantic vector of “you” is [−1,1,2,3]. After the accumulation, a semantic vector of “I love you” is [1,4,6,7]. Then, a vector distance between the semantic vector corresponding to each candidate question text and the semantic vector corresponding to the target question text is calculated, to obtain the semantic similarity value between each candidate question text and the target question text. [0107] The input apparatus 503 may be configured to: receive input digit or character information, and generate a key signal input related to a user setting and function control of the browser server. [0109] obtaining, after receiving a target question text, a target keyword corresponding to the target question text; [0111] calculating a semantic similarity value between each candidate question text and the target question text; and [0120] determine, in the established index relationship between the keyword and the question text, a first keyword that matches the target keyword, obtain a question text that has an index relationship with the first keyword, and use the question text as a candidate question text of the target question text. [0126] Optionally, in some embodiments, the processor is specifically configured to determine, by using a pre-trained word embedding model, semantic vectors respectively corresponding to each candidate question text and the target question text. [0127] A vector distance between the semantic vector corresponding to the candidate question text and the semantic vector corresponding to the target question text is calculated for each candidate question text, and the vector distance is used as the semantic similarity value between the candidate question text and the target question text. [0128] Optionally, in some embodiments, the processor is specifically configured to use, as the answer corresponding to the target question text, an answer corresponding to a candidate question text corresponding to a maximum semantic similarity value in the pre-collected QA data pair.).
Regarding Claim 20, Gan et al. teach: A server, comprising the automatic question answering apparatus as defined in claim 10 (See rejection of claim 1, and [0006] In view of this, a first aspect of the present disclosure provides an automatic QA processing method performed at a server having one or more processors and memory storing a plurality of programs to be executed by the one or more processors, the method comprising: [0007] obtaining, after receiving a target question text, a target keyword corresponding to the target question text; [0008] determining a candidate question text that matches the target keyword; [0009] calculating a semantic similarity value between each candidate question text and the target question text; and [0010] determining, based on the semantic similarity value, an answer corresponding to the target question text. ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. in view of Bennett (US 7050977 B1).

Regarding Claims 8 and 17, Gan et al. do not teach:  The automatic question answering method according to claim 7, wherein acquiring the sentence to be queried at the user terminal comprises: acquiring a question voice from the user terminal; and performing voice recognition on the question voice to obtain the sentence to be queried.
Bennett teaches: acquiring a question voice from the user terminal; and performing voice recognition on the question voice to obtain the sentence to be queried (Col 8, lines 28-43, It provides the user or student with answers to questions that are normally channeled to a live teacher or mentor. This invention provides a single-best answer to questions asked by the student. The student asks the question in his or her own voice in the language of choice. The speech is recognized and the answer to the question is found using a number of technologies including distributed speech recognition, full-text search database processing, natural language processing and text-to-speech technologies.).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Gan et al. to include the teaching of Bennett in order to provide an efficient query response system so that an extremely accurate, real-time set of appropriate answers can be given in response to speech-based queries (Col 6, lines 12-15).

Regarding Claims 9 and 18: The automatic question answering method according to claim 7, wherein in response to determining the target answer according to the answer corresponding to the target sentence, the method further comprises: providing the target answer for the user terminal (See rejection of claim 8 and Bennett, Col 26, lines 1-9,  As illustrated in FIG. 11C, the last part of the query/response process occurs by providing an appropriate matching answer/response to the user. Thus, an identity of a matching stored question is completed at step 1120. Next a file path corresponding to an answer of the identified matching question is extracted at step 1121. Processing continues so that the answer is extracted from the file path at 1122 and finally the answer is compressed and sent to client-side system 150 at step 1123.).

Allowable Subject Matter
Claims 2-5 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Koo et al.(US 2019/0392824 A1) teach: performing bi-directional LSTM processing on a question sentence to generate question sentence embedding and to obtain prediction information, and outputting the prediction information; and selecting an answer sentence by using the prediction information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656